CLD-060                                                   NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 20-2517
                                  ___________

                      EVONCA SAKINAH S. ALIAHMED,
             a/k/a Hermione K. I. Winter, a/k/a David Allen Allemandi,
                                                Appellant

                                        v.

  BUREAU CHIEF SHANE TROXLER; DOCTOR ROBINO BELCHER TIMME;
            DOCTOR CHRIS MOEN; DOCTOR DAVID AUGUST;
       BUREAU CHIEF MARE RICHMAN; DOCTOR SARAH SEASE;
         DOCTOR JONATHAN TAN; DOCTOR SARAH SPRINGER;
    DOCTOR FRANCES MARTY; RN MISTY MAY; RN TRACI COLEMAN;
           DOCTOR PAOLA MUNOZ; DOCTOR EMILIA ADADI;
DOCTOR NICOLE CARDEN; WILLIAM NGWA; SUSAN CONLEY; JIM C. PENIX;
MRC LISA B. BROOKS; LPN JOCELYN B. BURGESS; RN JESSICA L. JOHNSON;
  KATRINA BURLEY; WARDEN ROBERT MAY; MAJOR JOHN BRENNAN;
CAPTAIN DOTSON; CAPTAIN RANOLD WILLEY; C/O KOCH; CORRECTIONAL
    COUNSELOR BROWN; L.T. DAUM; L.T. SMITH; CLASSIFICATION
   ADMINISTRATOR MRS. FORAKER; COMMISSIONER OF DELAWARE;
   GOVERNOR OF DELAWARE; CHAPLAIN GUS CHRISTO; TREATMENT
    ADMISTRATOR HOLLIS; CAPTAIN RAMON TAYLOR; SGT. JOSHUA
              WALSTRUM; SGT. PIERCE; I.A. MRS. CLARK
                ____________________________________

                 On Appeal from the United States District Court
                           for the District of Delaware
                     (D.C. Civil Action No. 1-20-cv-00526)
                  District Judge: Honorable Leonard P. Stark
                  ____________________________________

     Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
       Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                               December 30, 2020
          Before: RESTREPO, MATEY, and SCIRICA, Circuit Judges
                              (Opinion filed January 14, 2021)
                                        __________

                                          OPINION*
                                         __________
PER CURIAM

       Pro se appellant Evonca Sakinah Aliahmed, a Delaware state prisoner incarcerated

at Sussex Correctional Institute, appeals from the District Court’s order denying her

motion for injunctive relief. For the reasons discussed below, we will summarily affirm

in part and dismiss in part for lack of jurisdiction.

                                               I.

       In April 2020, Aliahmed filed a civil rights complaint in the District Court against

various prison officials, alleging that some of her requests for treatment of her gender

dysphoria have been denied. She claimed that the defendants violated her civil rights by

denying certain medical care, ignoring suicide risks, providing unsafe housing, denying

requests for a transfer to a different facility, and interfering with her religious practices,

all based on her gender identification as a female. Aliahmed then filed many motions,

including a motion for injunctive relief that primarily sought: (1) an order directing the

defendants to provide her with gender reassignment surgery at the next available

appointment; (2) an order directing the defendants to provide her with a housing

assignment that ensures her safety; (3) an order directing her transfer to Baylor Women’s

Correctional Institution (“BWCI”); (4) an order permitting her to worship in the same



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                               2
manner as other female Muslim inmates, primarily by permitting her to use a female head

covering; and (5) an order directing her release from prison.

       In an order entered on July 10, 2020, the District Court denied the requests for

injunctive relief with respect to the medical care, suicide risk, unsafe housing, and

transfer issues, determining that Aliahmed had not shown a likelihood of success on the

merits. The District Court denied the remaining requests for injunctive relief without

prejudice and with instructions for the parties to provide additional briefing. The District

Court’s order also ruled on many of Aliahmed’s other pending motions, including her

motion for appointment of counsel, which was denied. This appeal ensued.

                                             II.

       We have jurisdiction over this appeal of an interlocutory order to the extent that it

refused an injunction “within the meaning of 28 U.S.C. § 1292(a)(1).” Hope v. Warden

York Cnty. Prison, 972 F.3d 310, 319 (3d Cir. 2020). Based on the circumstances here,

we have jurisdiction to review the requests for injunctive relief that the District Court

denied with prejudice, but we lack jurisdiction to review the requests for injunctive relief

that the District Court denied without prejudice. See Def. Distributed v. Att’y Gen. of

N.J., 972 F.3d 193, 199 (3d Cir. 2020) (explaining that the Court lacked jurisdiction to

review an order dismissing a motion for an injunction without prejudice because “there

has been no ruling, explicitly or effectively, denying the injunction”).1 “We generally


1
  Thus, to the extent that Aliahmed seeks to appeal the requests that were denied without
prejudice, we will dismiss the appeal for lack of jurisdiction. To the extent that Aliahmed
seeks to appeal the denial of her counsel motion, we also lack jurisdiction at this time and
will dismiss the appeal. See Smith-Bey v. Petsock, 741 F.2d 22, 26 (3d Cir. 1984).
                                              3
review a district court’s denial of a preliminary injunction for abuse of discretion but

review the underlying factual findings for clear error and examine legal conclusions de

novo.” Brown v. City of Pittsburgh, 586 F.3d 263, 268 (3d Cir. 2009). We may

summarily affirm if the appeal fails to present a substantial question. See Murray v.

Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam); Third Circuit LAR 27.4 and

I.O.P. 10.6.

                                              III.

       To obtain the “extraordinary remedy” of a preliminary injunction, the moving

party must establish: “(1) a likelihood of success on the merits; (2) that it will suffer

irreparable harm if the injunction is denied; (3) that granting preliminary relief will not

result in even greater harm to the nonmoving party; and (4) that the public interest favors

such relief.” Kos Pharms., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004). Here,

the District Court properly concluded that Aliahmed failed to demonstrate that she was

likely to succeed on her medical, suicide risk, housing assignment, and transfer claims.

The record indicated that Aliahmed has been provided with routine treatment, including

hormone replacement therapy, for her gender dysphoria. She has been consistently

evaluated and monitored for progress and suicide risk. At this time, her request to be

scheduled for immediate gender reassignment surgery reflects disagreement as to the

proper course of treatment rather than any deliberate delay or denial of necessary medical

care that might give rise to a deliberate indifference claim. See Spruill v. Gillis, 372 F.3d

218, 235 (3d Cir. 2004). The record also reflects that the defendants have taken

precautions, including the placement of Aliahmed in a single cell, in order to protect her

                                               4
safety and monitor her suicide risk. Thus, she has not shown a sufficient likelihood of

success on her claim that the defendants were deliberately indifferent to a risk of harm

based on her housing assignment. See Hamilton v. Leavy, 117 F.3d 742, 746 (3d Cir.

1997). And because Aliahmed lacks a cognizable liberty interest in being confined in

any particular institution, see Olim v. Wakinekona, 461 U.S. 238, 251 (1983), she is

unlikely to succeed on her claims based on her requests for a transfer to BWCI. Thus, the

District Court properly denied the motion for injunctive relief with respect to the medical,

suicide risk, housing assignment, and transfer requests.

       For the foregoing reasons, we will summarily affirm the District Court’s judgment

in part, see 3d Cir. L.A.R. 27.4; I.O.P. 10.6, and dismiss the appeal in part, see supra n.1.




                                              5